DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,368,370 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Remark

This communication is considered fully responsive to the amendment filed on 04/20/2021.
Claim 1, 2, 5-8, 10, 11, 14-17, 19-26 are pending and examined in this office action (“OA”). 
Claims 1, 2, 5, 6, 10, 11, 14, 15 are amended. 
Claims 21-26 are added and claims 3-4, 9, 12-1318 have been canceled. 

Response to Arguments
Applicant’s arguments, filed on 04/20/2021, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 10-11, 14-16, 21-25  are rejected under 35 U.S.C. 103 as being unpatentable over KNECKT et al. (US 20140092860 A1; hereinafter as “KNECKT”) in view of Dai et al. (US 20140079016 A1; hereinafter as “Dai”).

	
With respect to independent claims: 
Regarding claim 1, KNECKT teaches a multichannel access method (Fig. 6, Fig. 2B), applied to a multichannel access apparatus (see fig. 3: Target Device) (Method is presented for carrying out channel reservations in a wireless communication system. A communication apparatus (see fig. 3 reserving device) initiates a channel reservation procedure. During the channel reservation procedure, the communication apparatus is caused to transmit a reservation request message comprising information elements specifying at least one secondary channel being reserved and a communication direction for at least one channel being reserved. Upon completed reservation procedure, the communication apparatus is caused to utilize the reserved at least one secondary channel in wireless communication in the communication direction specified in the reservation request message: [abstract]), the method comprising: 
Obtaining, by the multichannel access apparatus (aforesaid Target Device), a transmission opportunity (TXOP) of a first reserved channel (see Fig. 1: Target Device obtains TXOP on primary channel [NOTE:  a first reserved channel] of reservation: see Fig. 6: S1:  the reserving device/Target Device carries out the fast EDCA procedures with backoff calculation on the primary channel of reservation. The EDCA parameters (the backoff parameters, the arbitration interframe space number, and the duration of the TXOP) may be specific to the appropriate access class or to a reservation scheme: [0066]);  

sensing, by the multichannel access apparatus (aforesaid Target Device), a non-reserved channel other than the first reserved channel in a preset time segment in the TXOP (aforesaid reserving device/target device needs to perform carrier sensing:[0066]; The arbitration interframe space number could be used to determine the time duration the reserving device needs to perform carrier sensing: [0066]; if reserved channel ( aforesaid primary channel) is busy and other channel is sensed to be idle, aforesaid target device may specify only those channels  [i.e. non-reserved channel or secondary channel] that are still available: [0066]);  
sending, by the multichannel access apparatus (aforesaid Target Device), a current data frame on the first reserved channel and a second reserved channel (see Fig. 6: Element 614: data in both Primary channel and secondary channel: [0066]; block 614 to perform the fast EDCA procedures on the primary channel of reservation and the CCA on the secondary channel(s): [0068] last two lines).  

KNECKT does not expressly disclose: 
determining, by the multichannel access apparatus, a sending moment of the current data frame in the TXOP, according to one of the following (a) and (b), 
(a) a start moment of a previous data frame with respect to the current data frame, a duration of the previous data frame, and an interframe space between the previous and current data frames, and
 (b) an ending moment of the previous data frame, and the interframe space between the previous and current data frames; 
, wherein the sending moment is an ending moment of the preset time segment;
wherein the non-reserved channel in an idle state is the second reserved channel.  

Dai, in the same field of endeavor, discloses: 
determining, by the multichannel access apparatus, a sending moment of the current data frame in the TXOP, according to one of the following (a) and (b) (TXOP sending of current data frame: [0169], Fig. 31), 
(a) a start moment of a previous data frame with respect to the current data frame, a duration of the previous data frame, and an interframe space between the previous and current data frames (Fig. 31:  in TXOP …, if the TXOP will be continued, (the first or the middle packet in the TXOP), the duration field may be at least the sum of the amount of time as above, plus another SIFS plus the longest transmission time in the next set of packets, plus the other (SIFS+transmission time required for ACK).: [0178]), and
 (b) an ending moment of the previous data frame, and the interframe space between the previous and current data frames; 
, wherein the sending moment is an ending moment of the preset time segment (see fig. 33: NEXT transmission in TXOP after the present time segment: “the frame at the front of the logic buffer 3740 may wait for the next transmission opportunity”: [0286]);
wherein the non-reserved channel in an idle state is the second reserved channel (non-primary channel in idle mode is second channel: [0296]; “The IEEE 802.11n system operates in a contiguous spectrum and may operate in two different defer modes. In a defer/20/40 mode, the WTRUs transmit at 40 MHz when both the primary channel 205 and the secondary channel 210 are idle, or at 20 MHz when the primary channel 205 is idle, or defer the transmission when the primary channel 205 is busy. In a defer/40 mode, the WTRUs transmit at 40 MHz when both primary channel 205 and the secondary channel 210 are idle, or defer the transmission. However, due to implementation constraints, most of the WTRUs may use the defer/40 mode:” [0101] ).  


Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Dai to the system of KNECKT in order to provide aggregated channels for transmission (Dai, [0005]). The motivation would be to improve and enhance system throughput (Dai, [0004]). 


Regarding claim 10, KNECKT teaches a multichannel access apparatus (see fig. 3: Target Device; also Fig. 11), comprising 
A processor (Fig. 11: control part: [0075]-[0076]), 
A transmitter and a receiver (fig. 11: radio interface components: [0075]-[0076]), 
The processor, the transmitter and the receiver communicating with each other through an internal connection (Fig. 11: [0075]-[0076]); and:
 The processor is configured to provide at least the following operations: 
obtain a transmission opportunity (TXOP) of a first reserved channel;
determine a sending moment of the current data frame in the TXOP according to one of the following (a) and (b): 
(a} a start moment of a previous data frame of the current data frame, duration of the previous data frame, and an interframe space between the previous data frame and the current data frame; and
( b) determining the sending moment of the current data frame according to an ending moment of a previous data frame of the current data frame, and an interframe space between the previous data frame and the current data frame; 
sense a non-reserved channel other than the first reserved channel in a preset time segment in the TXOP, wherein the sending moment is an ending moment of the preset time segment; and the transmitter is configured to cooperate with the processor to send a current data frame on the first reserved channel and a second reserved channel, wherein the non-reserved channel in an idle state is the second reserved channel (the rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).  

With respect to dependent claims: 
Regarding claim 2, KNECKT, in view of  Dai, specifically, KNECKT  teaches, wherein obtaining the TXOP of the first reserved channel (The primary channel may be used for channel contention, and a TXOP may be gained after successful channel contention on the primary channel: [0019])  comprises: triggering, by the multichannel access apparatus (see fig. 3: Target Device & Fig. 11: An apparatus : [0015], [0075]), a backoff procedure in response to the first reserved channel sensing  to be in the idle state (Every STA is reducing a backoff value while the primary channel is sensed to be idle for a certain time interval, for instance 9 microseconds. When the backoff value reaches zero, the STA gains the TXOP and starts transmission.: [0019], [0066]), and, after the backoff procedure ends, determining, by the multichannel access apparatus, the TXOP of the first reserved (Every STA/Target Device is reducing a backoff value while the primary channel is sensed to be idle for a certain time interval, for instance 9 microseconds. When the backoff value reaches zero, the STA gains the TXOP and starts transmission: [0019]; backoff calculation on the primary channel of reservation: [0066]).

Regarding claim 5, KNECKT, in view of  Dai teaches claim 1 as shown above.  Furthermore,  Dai discloses:  the method according to claim 1, further comprising: adjusting the interframe space between the current and previous data frames so that an adjusted interframe space is greater than or equal to a time length of the preset time segment (adjust the time in TXOP for next received packet: [0180]).  

Regarding claim 6, KNECKT, in view of Dai teaches claim 1 as shown above.  Furthermore,  Dai discloses:  the method according to claim 1, The method according to claim 1, further comprising: receiving an indication message sent by  a peer device, wherein the indication message comprises a target time length; and adjusting the interframe space between the current data frame and the previous data frame to the target time length according to the indication message, wherein the target time length is greater than or equal to a time length of the preset time segment ( [0180]; As shown in FIG. 7, the transmitting device may compete for the aggregated channels on the primary channel, (i.e., it may wait for AIFS and perform backoff on the primary channel). Once the transmitting device gets access to the channel, it may send out an RTS message. Upon receiving this RTS message, the receiving device may reply with a CTS message to establish the protected period for data transmission. The data may be transmitted on all of the aggregated channels after waiting an SIFS period, followed by ACKs on all of the aggregated channels. [0118]).  


Regarding claim 7, KNECKT, in view of Dai teaches claim 1 as shown above.  Furthermore,  Dai discloses:  wherein the time length of the preset time segment is equal to a point coordination function interframe space (PIFS), a distributed coordination function interframe space (DIFS), an arbitration interframe space (AIFS), or a short interframe space (SIFS) (the WTRU and the node may then check the non-primary channels 310, 315 and 320 for a period of PIFS before transmission to help ensure that all of the channels are in fact free : [0102], [0107], sensing for a period of PIFS duration: [2013]).  

Regarding claim 8, KNECKT, in view of Dai teaches claim 1 as shown above.  Furthermore, Dai discloses: wherein the current data frame is one frame carried by the first and second reserved channels at the same time (The device may transmit the same PDU over multiple channels simultaneously to increase the robustness of the system. For example, if tertiary and quaternary channels have lower link quality and the device has three PDUs to transmit, it may repeat PDU 3 on both the tertiary and quaternary channels: [0114]).

Regarding claim 11, KNECKT, in view of  Dai, specifically, KNECKT  teaches, wherein obtaining, by the processor, the TXOP of the first reserved channel comprises one of the following (a) and (b): (The primary channel may be used for channel contention, and a TXOP may be gained after successful channel contention on the primary channel: [0019])  comprises: (a) triggering a backoff procedure in response to sensing that the first reserved channel is in an idle state (Every STA is reducing a backoff value while the primary channel is sensed to be idle for a certain time interval, for instance 9 microseconds. When the backoff value reaches zero, the STA gains the TXOP and starts transmission.: [0019], [0066]), and after it is detected that the backoff procedure ends, determining the TXOP of the first reserved channel; and (b) receiving the TXOP, which is sent by a peer device, of the first reserved channel, wherein the TXOP of the first reserved channel is determined by the peer device (Every STA/Target Device is reducing a backoff value while the primary channel is sensed to be idle for a certain time interval, for instance 9 microseconds. When the backoff value reaches zero, the STA gains the TXOP and starts transmission: [0019]; backoff calculation on the primary channel of reservation: [0066]).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 16.


Claims 17-20, 26 are rejected under 35 U.S.C. 103 as being unpatentable over KNECKT in view of  Dai  and further in view of ONG et al. (US 20120207036 A1; hereinafter as “ONG”).

With respect to dependent claims: 
Regarding claim 17, KNECKT in view of Dai teaches claim 10 as shown above.  The combination   does not explicitly disclose: wherein one of the following conditions (a) and (b) exists:  Page 7 of 9Application No. 16/453,596Preliminary Amendment 


ONG, in the same field of endeavor, discloses: wherein one of the following conditions (a) and (b) exists:  Page 7 of 9Application No. 16/453,596Preliminary AmendmentJanuary 8, 2020Attorney Docket No. HW744119 (a) the current data frame is one frame carried by the first reserved channel and the second reserved channel at the same time; and (b the current data frame are multiple frames separately carried by the first reserved channel and the second reserved channel ( sensing features in transmission device: [0019]; sensing continues in multiple channels: [0023]-[0025]; The RTS may be transmitted as a result of channel sensing, e.g. through the CCA, on one or more channels detected to be free in the requesting device.: [0030]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ONG to the system of KNECKT in view of Dai in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]).  

Regarding claim 19, KNECKT in view of Dai   teaches claim 1 as shown above.  Te combination does not explicitly disclose: wherein obtaining the TXOP of the first 

ONG, in the same field of endeavor, discloses: wherein obtaining the TXOP of the first reserved channel comprises: receiving, by the multichannel access apparatus, the TXOP of the first reserved channel from a peer device, wherein the TXOP of the first reserved channel is determined by the peer device (see fig. 1 where peep to peer communication between AP and UE: Wireless devices 10, 30 may associate with an access point (AP) or base station: [0020];  [0023]-[0024], [0025]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ONG to the system of KNECKT in view of Dai    in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]).  

Regarding claim 20, KNECKT in view of Dai   teaches claim 1 as shown above.  KNECKT in view of Dai does not explicitly disclose: wherein the current data frame includes multiple frames separately carried by the first and second reserved channels.

ONG, in the same field of endeavor, discloses: wherein the current data frame includes multiple frames separately carried by the first and second reserved channels (see fig. 11 FIG. 11 illustrates a high-level overview of the dynamic bandwidth configuration and reservation procedure. In block 110 conditions for resource responses are configured. At least some of the above illustrated CTS response condition setting related features may be applied, for example. When the device applying the method of FIG. 11 obtains a TXOP 112, implementation specific logic may select 114 between options 116, 118, and 120. In block 116 a probing procedure is performed before the final channel reservation 118 for data transfer. In some cases, direct data transmission is possible without blocks 116, 118 and NAV setting. [0105]; also see fig.12: [0106]-[0112]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ONG to the system of KNECKT in view of Dai    in order to provide status information indicative of status of at least one second radio channel not requested to be reserved by the requesting device (ONG, [abstract]). The motivation would be to improve and enhance transmission capacities of wireless networks (ONG, [abstract]).  

Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 17.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466